FILED
                            NOT FOR PUBLICATION                                NOV 19 2015

                                                                           MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MAXIMILLIANO CISNEROS,                             No. 14-16839

              Petitioner - Appellant,              D.C. No. 3:13-cv-00033-MMD-
                                                   VPC
 v.

RENEE BAKER; NEVADA ATTORNEY                       MEMORANDUM*
GENERAL,

              Respondents - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     Miranda M. Du, District Judge, Presiding

                           Submitted November 17, 2015**
                              San Francisco, California

Before: THOMAS, Chief Judge and IKUTA and HURWITZ, Circuit Judges.

      Cisneros appeals the district court’s determination that he was not entitled to

equitable tolling of the statute of limitations applicable to his federal habeas

petition, see 28 U.S.C. § 2244(d), and its dismissal of the petition. We affirm. The

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court did not err in concluding that Cisneros’s attorney’s miscalculation of

the filing deadline was the sort of garden variety negligence that does not entitle a

petitioner to equitable tolling. See Holland v. Florida, 560 U.S. 631, 651–52

(2010); Miranda v. Castro, 292 F.3d 1063, 1067–68 (9th Cir. 2002); Frye v.

Hickman, 273 F.3d 1144, 1146 (9th Cir. 2001).

AFFIRMED.